FILED
                             NOT FOR PUBLICATION                            MAR 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SUKHDEV SINGH,                                   No. 09-73398

               Petitioner,                       Agency No. A076-842-225

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Sukhdev Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi v. Holder,

597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen

because it was filed more than four years after his order of removal became final,

see 8 C.F.R. § 1003.2(c)(2), and Singh failed to present material evidence of

changed circumstances in India to qualify for a regulatory exception to the time

limitation for filing a motion to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi,
597 F.3d at 987-90 (evidence must be “qualitatively different” to warrant

reopening); see also Toufighi v. Mukasey, 538 F.3d 988, 996-97 (9th Cir. 2008)

(evidence was immaterial in light of prior adverse credibility determination). We

reject both Singh’s contention that the BIA failed to address the supplemental

evidence he filed in support of his motion, see Lin v. Holder, 588 F.3d 981, 987

(9th Cir. 2009), and his contention that the BIA erred in its assessment of his

wife’s affidavits. Finally, the record does not support Singh’s contention that the

BIA did not address his CAT claim in denying his motion to reopen.

      PETITION FOR REVIEW DENIED.




                                          2                                       09-73398